Citation Nr: 1241051	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-10 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of shin splints of the right lower extremity.  

2.  Entitlement to service connection for residuals of shin splints of the left lower extremity.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for a right ankle disorder.  

6.  Entitlement to service connection for a left ankle disorder.  

7.  Entitlement to service connection for a right foot disorder.  

8.  Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant submitted medical records from military facilities showing that she was treated as a family member of a service member on active duty.  She reports that she was married in 1987, shortly after completing her active service.  Thus, it appears that she was entitled to medical care at military facilities ever since leaving active service.  However, we only have records for 2007 to 2009.  It is quite possible that there are other medical records from military facilities that will establish a continuity of symptomatology for her claims.  VA has a duty to obtain relevant medical records.  That duty is heightened when the records are held by a Federal agency.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Consequently, the case must be remanded to identify and obtain the records of the Veteran's treatment at military facilities as a military dependent.  

A May 2007 military clinical record reflects a diagnosis of venous insufficiency for the Veteran's legs.  The January 2008 VA X-ray studies revealed soft tissue swelling around the knees.  The Veteran contends these problems are the result of shin splints in service and that she has had them for a long time.  VA will treat medical examinations and medical opinions as being necessary when the evidence (including statements by the claimant) contains competent evidence of a current disability or persistent or recurrent symptoms of disability and indicates that the disability may be related to service.  38 U.S.C.A. § 5103A (d) (West 2002).  Here, we have competent evidence of venous insufficiency and competent evidence of knee abnormalities; and, the Veteran has indicated that these disabilities may be related to service.  Under these circumstances, VA must obtain a medical examination and medical opinion.  The Board notes that the January 2008 VA examination did not cover these issues.  

VA X-ray studies in January 2008 disclosed soft tissue swelling in both ankles.  The nurse who examined the Veteran noted edema.  Her diagnosis was bilateral peripheral edema, unknown cause of diagnosis.  She went on to express the opinion that it was less likely than not to be due to service.  However, if the examiner is not sure of the cause of her diagnosis, how can she be sure that it is not related to service?  Thus, a new examination and medical opinion are in order.  

The nurse also examined the Veteran's feet in January 2008.  The left foot showed evidence of old trauma.  A July 2009 report from the military facility noted that X-ray findings suggested osteoarthritis was caused by old trauma.  However, the January 2008 VA examination did not provide an opinion as to a connection to service.  Here, again, a current examination and medical opinion are desirable.  

The Board regrets the further delay.  However, for the reasons set forth above, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to identify all sources of post service care and complete the necessary releases.  Thereafter, the AOJ should request copies of all identified records from the listed care providers.  Special care should be exercised in seeking Federal records in accordance with 38 U.S.C.A. § 5103A (b)(3) and (c)(3).  

2.  The following examinations should be scheduled after the requested records have been obtained and associated with the claims folder.  

In any instance in which the examiner is unable to provide an opinion, the matter should be referred to a physician who is capable of providing the requested opinion.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

Examiners should be mindful that service connection does not require that a disability to be manifested in service.  Rather, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012).

3.  The Veteran should be scheduled for a VA examination for venous insufficiency.  The claims folder with all records obtained should be made available to the examiner for review in conjunction with the examination.  Any indicated tests or studies should be conducted.  The examiner should respond to the following with a complete explanation.  

a.  Does the Veteran have venous insufficiency or other disease manifested by swelling?  If so, please provide a diagnosis with an explanation.  If not, please list the negative findings that support the conclusion she does not have any current disability.  

b.  If the Veteran has venous insufficiency or other chronic swelling disease, based on the current findings, approximately how long has she had it?  

c.  Are there any current residuals of shin splints in service?  If so please provide a diagnosis.  If not please so state, with an explanation.  

d.  Is it at least as likely as not that the Veteran has venous insufficiency, or other disorder of her lower extremities manifested by swelling, as a result of disease or injury aggravated or incurred in service?  Please explain.  

4.  The Veteran should be scheduled for a VA joints examination of her knees and ankles.  The claims folder should be made available to the examiner for review in conjunction with the claim.  Any tests or studies needed to respond to the following should be done.  

a.  What are the Veteran's current diagnoses for her: 		right knee;
		left knee;
		right ankle; and,
		left ankle?

b.  Is it at least as likely as not that any current knee or ankle disorder is the result of disease or injury during the Veteran's active service?  Please explain.  

5.  The Veteran should be scheduled for a podiatry examination of her feet.  The claims folder should be made available to the examiner for review in conjunction with the claim.  Any tests or studies needed to respond to the following should be done.  

a.  What are the Veteran's current foot diagnoses?  Please explain.  

b.  From the current imaging studies, can anything be determined as to the age of the onset of the changes?  If so, please provide an age range for her foot abnormalities.  

c.  Is it at least as likely as not that any current foot disorder is the result of disease or injury during the Veteran's active service?  Please explain.  

6.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


